 

Exhibit 10.36

June 3, 2018

John T. Curnutte, M.D., Ph.D

Portola Pharmaceuticals, Inc.

270 East Grand Avenue

South San Francisco, CA 94080

Dear John:

As discussed, effective June 3, 2018, you will assume the position of interim
Co-President of Portola Pharmaceuticals, Inc. (the "Company"). This role will be
in addition to your existing role of Executive Vice President, Research and
Development.

While serving as interim Co-President, your annual base salary will be increased
to $592,350. In addition, your annual target bonus percentage will be increased
to 70%. Your overall target bonus for any year in which you have multiple target
bonus percentages will be calculated on a pro rata basis reflecting the portion
of the year that you spent at each target bonus level (in absolute dollars). 1

Upon the Company hiring a new CEO, you will cease serving as the Company's
interim Co-President, but will remain employed as EVP, Research and Development.
At that time, your annual salary will return to its current level ($461, 166),
and your annual target bonus percentage will return to its current level (45%).
You are hereby consenting to these changes, and thus you understand and agree
that your removal as interim Co-President, and the return to your existing
compensation levels, will not constitute a basis for a Good Reason resignation
under the terms of your Executive Severance Benefits Agreement (the "Severance
Agreement").

Following the hiring of a new CEO, you will be eligible for the following
enhanced severance benefits:

 

•

If, during the one (l) year period following the Company's hiring of a new CEO
(as measured from the first day of employment for the new CEO), your employment
is terminated without Cause (as defined in the Severance Agreement), or you
resign for Good Reason (as defined in the Severance Agreement), then in addition
to the severance benefits set forth in your Severance Agreement, the Company
will also (subject to the terms and conditions set forth in the Severance
Agreement) accelerate the vesting of your equity awards such that you will be
deemed vested in such shares that would have vested had you remained employed
for one additional year following your last day of employment with the Company.

 

•

If, during the one (l) year period following the Company's hiring of a new CEO
(as measured from the first day of employment for the new CEO), you decide to
resign your employment for any reason, then the Company will accelerate the
vesting on any earned PRSUs such that all earned but unvested shares will be
deemed vested as of your last day of employment with the Company.

 

1 For example, if you work 8 months at a 45% target bonus and a salary of
$461,166 and 4 months at a 70% target bonus and a salary of $592,350, your
overall target bonus for the year would be $276,565 (calculated as 8/12 of
$207,525 plus 4/12 of $414,645).

 

--------------------------------------------------------------------------------

 

Except as set forth herein, the terms and conditions of your employment, as set
forth in your offer letter from the Company and your Severance Agreement, shall
remain unchanged. The terms set forth herein shall constitute the complete
agreement of the parties with respect to such terms, and shall supersede and
replace any and all prior agreements or representations made to you concerning
the subject matters herein, whether written or oral. This letter agreement
cannot be modified, amended or extended except in a writing signed by you and a
duly authorized member of the Company's Board of Directors.

Sincerely,

 

Hollings Renton, on behalf of the Board of Directors

 

Understood and Agreed to:

 

 

 

 

 

/s/ John T. Curnutte

 

June 4, 2018

John T. Curnutte, M.D.,Ph.D

 

Date

 

 

 